                    EXHIBIT 5




Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 1 of 17 PageID #: 12412
                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION


THE HOSPITAL AUTHORITY OF
METROPOLITAN GOVERNMENT OF
NASHVILLE AND DAVIDSON COUNTY,
TENNESSEE, d/b/a NASHVILLE GENERAL
HOSPITAL and AMERICAN FEDERATION
OF STATE, COUNTY AND MUNICIPAL
EMPLOYEES DISTRICT COUNCIL 37            Civil Action No. 3:15-cv-01100
HEALTH & SECURITY PLAN,

              Plaintiffs,                Chief Judge Waverly D. Crenshaw, Jr.
                                         Magistrate Judge Barbara D. Holmes
                  v.

MOMENTA PHARMACEUTICALS, INC. and
SANDOZ INC.,

              Defendants.


        PLAINTIFFS’ PROPOSED TRIAL MANAGEMENT AND CLAIMS
                       ADMINISTRATION PLAN




Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 2 of 17 PageID #: 12413
I.     Introduction

       Plaintiffs have moved to certify a Class of indirect purchasers of Enoxaparin. Plaintiffs

submit this proposed Trial Management and Claims Administration Plan outlining how they

intend to prosecute the antitrust, consumer protection, and unjust enrichment claims of the

proposed Class at trial. While “[t]here is no requirement that plaintiffs must submit a formal trial

plan for purposes of class certification,” Palombaro v. Emery Fed. Credit Union, No. 1:15-CV-

792, 2017 WL 213071, at *8 (S.D. Ohio Jan. 17, 2017), Plaintiffs submit the below proposals to

assist the Court in properly managing trial in this case.

       Plaintiffs propose the Court elect one of two viable routes for trial. The first route

(“Version 1”) would involve a single-phase trial, at which Plaintiffs would present to the jury

evidence concerning Momenta and Sandoz’s antitrust violation, followed by evidence of class-

wide damages. The jury would receive special verdict forms asking questions about facts needed

to establish Defendants’ antitrust violation as well as facts needed to establish their violation of

consumer protection and unjust enrichment laws of the various jurisdictions, as delineated

further below, as well as class-wide damages. Based on the verdict forms, the Court would

determine under which jurisdictions’ laws Plaintiffs have established liability. The Court would

then reduce the aggregate award to account for any jurisdiction(s) as to which Plaintiffs’ proof

did not succeed. The Court would allocate the net damages to each remaining jurisdiction to

calculate multiples of damages, if permitted by that jurisdiction’s law. These reductions and

allocations would be proportional to each state’s current population, using the same Census

Bureau data originally used to generate the aggregate number. Plaintiffs believe a trial under a

single-phase plan could be accomplished in three weeks or less (inclusive of jury selection and

opening and closing statements).



                                                  1

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 3 of 17 PageID #: 12414
       The second route (“Version 2”) involves a two-phase trial for establishing Defendants’

liability and the damages owed to the Class. The only advantage of bifurcating is that it does not

depend on the Court to reduce the aggregate damages, if necessary. In Phase I, Plaintiffs would

present to the jury evidence concerning Momenta and Sandoz’s antitrust violation. Assuming

liability is established in Phase I, the jury will determine in Phase II the aggregate amount of

damages owed by Defendants for states as to which liability has been established. The Court

would then allocate the damages per state and multiply them as required by the respective

jurisdictions’ laws to arrive at a final judgment. Plaintiffs believe a bifurcated trial will take

slightly longer than a single-phase trial, to account for additional opening and closing statements

and the fact that certain experts might have to take the stand twice.

       Plaintiffs believe Version 1 presents a workable approach given the Court’s busy trial

docket and the need to proceed efficiently to avoid unnecessarily burdening the jury. If, however,

the Court prefers a trial plan modeled on Version 2, which has been adopted in various forms in

pharmaceutical antitrust class actions similar to this one, Plaintiffs will be equally ready to

prosecute their claims in that format. Indeed, “the U.S. Court of Appeals for the Sixth Circuit

has observed that a trial plan including bifurcated proceedings may be used by courts as a case

management tool.” In re Tennessee Valley Auth. Ash Spill Litig., No. 3:09-CV-006, 2011 WL

3471000, at *2 (E.D. Tenn. Aug. 8, 2011) (bifurcating into liability and damages phases).

       Whichever route the Court chooses, after trial claims will be paid to individual members

of the Class (i.e., hospitals, and third-party payors, and people without insurance that purchased

from pharmacies) based on the amount of each claimant’s actual Lovenox and/or generic

enoxaparin purchases through a claims administration process that will be subject to final

approval by the Court.



                                                   2

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 4 of 17 PageID #: 12415
II.     Details of Trial Management Plan: Version 1

        Because the state statutes under which Plaintiffs bring their antitrust claims are

interpreted in conformity with the federal Sherman Act, as explained in the memorandum to

which this document is attached as an exhibit (at p. 21), Plaintiffs’ claims can be jointly

prosecuted in a single trial. The same core common evidence will also be used to establish

Plaintiffs’ consumer protection law and unjust enrichment claims. In a single phase, without

bifurcation, the trial will include:

                1.      Preliminary Instruction to the Jury

        At the commencement of the trial, jurors will be provided with a summary of the key

factual and legal issues that will be at issue during the trial. Manual for Complex Litigation

(Fourth) § 12.432 (2004). This summary will explain that because this case is brought on behalf

of indirect purchasers in different jurisdictions, jurors will also hear evidence relevant to certain

jurisdictions’ legal requirements, on which they will receive more instruction before beginning

their deliberation. Although the final instructions given to the jurors at the end of the trial will

govern the jurors’ deliberations, these preliminary instructions will orient the jurors to the

evidence they will see and hear throughout trial.1

                2.      Opening Statements

        The parties will present opening statements.

                3.      Presentation of Evidence

        Plaintiffs will submit proof that Defendants pursued a conspiracy involving deception of

the USP into adopting a standard for the manufacture of generic enoxaparin that allowed



1
 E.g., In re Nexium (Esomeprazole) Antitrust Litig., No. 1:12-md-02409-WGY (D. Mass. Oct.
14, 2014), ECF No. 1051 (proposed preliminary jury instructions for phase I of trial on behalf of
all plaintiffs).

                                                   3

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 5 of 17 PageID #: 12416
Defendants to use patent infringement litigation to exclude competitors, to the detriment of the

Class. Plaintiffs’ evidence will demonstrate, among other things, that:

               •   Dr. Zachary Shriver, a named inventor of the ’886 patent, participated in U.S.
                   Pharmacopeia (“USP”) panels relating to Enoxaparin and did not disclose his
                   conflict of interest or the ’886 patent;
               •   Other Defendant personnel actively participated in the standard-setting
                   process that resulted in Method <207>, likewise without disclosing the ’886
                   patent;
               •   Defendants initiated patent-infringement litigation to exclude competitors
                   based on the patent they and Dr. Shriver improperly failed to disclose;
               •   Defendants’ anticompetitive conduct restrained competition in the sale of
                   generic Enoxaparin and Lovenox; and
               •   Absent Defendants’ unlawful conduct, one or more competitors would have
                   fully entered the market sooner, driving prices down sooner than they
                   declined in the actual world.
        All of the evidence Plaintiffs will present to prove antitrust violations will come from

sources common to the Class, including Defendants’ documents and internal communications;

publicly-available documents; submissions to the United States Patent and Trademark Office

(PTO); meeting minutes and communications with the USP, orders, decisions, and

correspondence from the FDA and federal courts, Defendants’ testimony, and expert testimony.

        Evidence will also be presented on impact and damages.

        Impact: Plaintiffs will submit proof that Defendants’ conduct impacted Plaintiffs by

denying them access to less-expensive generic Enoxaparin and instead requiring them to

purchase more-expensive Enoxaparin, or branded Lovenox. Plaintiffs’ evidence will demonstrate

that:

               •   Consumers and third-party payors pay significantly less for generic drugs
                   than they do for branded drugs;
               •   The price of generic Enoxaparin would have been substantially lower than
                   what Class members paid for Enoxaparin and, in the non-retail channel,
                   branded Lovenox;



                                                4

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 6 of 17 PageID #: 12417
               •    State laws and health benefit plans promote or require the substitution of less
                    expensive generic drugs for branded versions once the generic drug products
                    are on the market;
               •    Defendants’ conduct delayed the availability of, and competition from, other
                    manufacturers of generic Enoxaparin; and
               •    Defendants’ conduct impacted the Class.

       Damages: Plaintiffs will also present documentary evidence and expert analysis

establishing the aggregate amount of Class damages. Plaintiffs’ evidence will demonstrate:

               •    The prices of Enoxaparin (including Lovenox) that would have prevailed in
                    the absence of Defendants’ anticompetitive conduct;
               •    The number of units of Enoxaparin (including Lovenox) purchased during the
                    Class period;
               •    That Plaintiffs and Class members paid more for their Enoxaparin (including
                    Lovenox) purchases or reimbursements than they would have in the absence
                    of Defendants’ anticompetitive conduct; and
               •    What Plaintiffs and Class members would have paid in the absence of
                    Defendants’ anticompetitive conduct.

       All of the evidence Plaintiffs will present to prove impact and damages will come from

sources common to the Class, including Defendants’ documents and data, data and other

information from third-party sources, Defendants’ testimony, and expert testimony.

               4.      Closing Arguments

       The parties will present closing arguments summarizing the evidence presented

throughout trial and the issues that the jury will be asked to decide.

               5.      Final Instructions and Special Verdict Forms

       The jury will be provided with instructions and make factual findings for all of plaintiffs’

claims by answering questions on special verdict forms, and will also make a finding regarding

proof of aggregate damages. The following jury instruction, modeled on the ABA Model Jury

Instructions in Civil Antitrust Cases under Section 1 of the federal Sherman Act (with which all

the Indirect Purchaser Jurisdictions require harmonization, or the interpretation of which they at

                                                  5

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 7 of 17 PageID #: 12418
least consider instructive or persuasive),2 will encompass all of the core elements of Plaintiffs’

state antitrust claims.3

                 In this case, plaintiffs claim that defendant Momenta misused the
           standard setting of the USP, and that defendants Momenta and Sandoz
           conspired to sue Amphastar for patent infringement, to prevent, impede, or
           eliminate competition. More specifically, plaintiffs claim that defendants
           pursued a conspiracy involving deception of the USP into adopting a standard
           for the manufacture of generic enoxaparin that allowed Defendants to use
           patent infringement litigation to exclude competitors, to the detriment of
           indirect purchasers.

                  Setting standards for the purpose of disadvantaging a competitor is
           illegal, but setting standards for proper purposes is not, even if it disadvantages
           competitors. Proper purposes include, but are not limited to, ensuring
           interoperability of products, making multiple sources of supply available to
           consumers, or providing basic assurances of quality, performance, and safety
           of products.

                  In determining whether defendants intended to disadvantage a
           competitor rather than further a proper purpose, you may consider whether
           defendants provided misleading information, failed to disclose relevant
           information, made promises to the standard-making body that they did not
           keep, or prevented the standing-setting process from being fair by acting in bad
           faith.

                 You may also consider all of the evidence and the following factors in making
           your determination:

                 •   whether Defendant Momenta participated in or influenced the setting of USP
                     Method <207> in a manner that injured Plaintiffs;

                 •   whether Defendant Momenta caused or participated in a process whereby the
                     USP deviated significantly from its normal objective, expert judgments, and
                     instead adopted a biased or unfair method;

                 •   whether Defendants exploited the biased or unfair method to sue competitors
                     who practiced USP Method <207> for patent infringement;



2
    ABA, Model Jury Instructions in Civil Antitrust Cases, Instruction No. 11, at 59-61.
3
  With respect to this and other proposed instructions, Plaintiffs will, of course, adhere to this
Court’s March 1, 2019 Trial Management Order and any subsequent orders concerning jury
instructions. See Dkt. 291.

                                                    6

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 8 of 17 PageID #: 12419
               •   the importance of USP Method <207> in the market in which Plaintiffs
                   purchased Enoxaparin (including Lovenox);

               •   whether the delay of Amphastar’s being able to fully enter the market caused
                   plaintiffs significant injury in that market; and

               •   whether Defendants had a good faith basis for their actions.

Additional instructions will of course be necessary on impact and damages, and some

supplemental antitrust instructions will also be required. The jury will also be instructed on the

few elements of Plaintiffs’ consumer protection and unjust enrichment claims that may not be

encompassed by Plaintiffs’ antitrust claims.

       The jury will likely be given a special verdict form along the following lines:

            1. Did Defendants wrongfully restrain competition in the market for Enoxaparin
               (including Lovenox)?
            2. Absent the conduct you found was unlawful in Question 1, would prices paid by
               hospitals, third-party payors, and uninsured patients for Enoxaparin (including
               Lovenox) have been lower?
            3. Was Defendants’ conduct unconscionable?4
            4. Was Defendants’ conduct unfair?5
            5. Was Defendants’ conduct deceptive?6



4
 See Ark. Code Ann. § 4-88-107(a) (prohibiting “deceptive and unconscionable trade
practices”).
5
 See Cal. Bus. & Prof. Code § 17200 (prohibiting “unfair competition”); Mo. Rev. Stat. §
407.020 (1) (prohibiting “[t]he act, use or employment by any person of any … unfair practice
… in connection with the sale or advertisement of any merchandise in trade or commerce”); Neb.
Rev. Stat. § 59-1602 (prohibiting “[u]nfair methods of competition and unfair … acts or
practices in the conduct of any trade or commerce”); N.M. Stat. Ann. § 57-12-3 (prohibiting
“[u]nfair … trade practices”); N.C. Gen. Stat. § 75-1.1(a) (prohibiting “[u]nfair methods of
competition in or affecting commerce, and unfair … acts or practices in or affecting commerce”).
6
  See Ark. Code Ann. § 4-88-107(a) (prohibiting “deceptive and unconscionable trade
practices”); Mo. Rev. Stat. § 407.020 (1) (prohibiting “[t]he act, use or employment by any
person of any deception … in connection with the sale or advertisement of any merchandise in
trade or commerce”); Neb. Rev. Stat. § 59-1602 (prohibiting “deceptive acts or practices in the
conduct of any trade or commerce); N.M. Stat. Ann. § 57-12-3 (prohibiting “deceptive trade
practices … in the conduct of any trade or commerce”); N.Y. Gen. Bus. Law § 349(a)
                                                 7

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 9 of 17 PageID #: 12420
              6. Was Defendants’ conduct knowing or willful?7
              7. Was Defendants’ conduct fraudulent?8
              8. Did Plaintiffs rely to their detriment on the existence of a competitive market in
                 the sale of Lovenox and Enoxaparin?9
              9. Did Defendants accept the benefits from the conduct you found was unlawful in
                 Question 1?10



(prohibiting “deceptive acts or practices in the conduct of any business, trade or commerce);
N.C. Gen. Stat. § 75-1.1(a) (prohibiting “deceptive acts or practices in or affecting commerce”).
7
  See N.M. Stat. Ann. § 57-12-2(D) (defining “unfair or deceptive trade practice” as “an act …
knowingly made in connection with the sale, lease, rental or loan of goods or services”); id. at §
57-12-10(B) (“Where the trier of fact finds that the party charged with an unfair or deceptive
trade practice or an unconscionable trade practice has willfully engaged in the trade practice, the
court may award up to three times actual damages or three hundred dollars ($300), whichever is
greater[.]”); N.Y. Gen. Bus. Law § 349(h) (“The court may, in its discretion, increase the award
of damages to an amount not to exceed three times the actual damages up to one thousand
dollars, if the court finds the defendant willfully or knowingly violated this section.”).
8
    See Cal. Bus. & Prof. Code § 17200 (prohibiting any “fraudulent business act or practice”).
9
 See § Ark. Code. Ann. § 4-88-113(f) (“A person who suffers an actual financial loss as a result
of his or her reliance on the use of a practice declared unlawful by this chapter may bring an
action to recover his or her actual financial loss proximately caused by the offense or violation,
as defined in this chapter. ... To prevail on a claim brought under this subsection, a claimant must
prove individually that he or she suffered an actual financial loss proximately caused by his or
her reliance on the use of a practice declared unlawful under this chapter.”).
10
   See Duty Free World, Inc. v. Miami Perfume Junction, Inc., 253 So.3d 689, 693 (Fla. Dist. Ct.
App. 2018) (requiring that defendant “voluntarily accepts and retains the conferred benefit”);
Haz-Mat Response, Inc., v. Certified Waste Services Ltd., 259 Kan. 166, 177 (Kan. 1996)
(requiring “acceptance or retention by the defendant of the benefit”); Estate of White, 521 A.2d
1180, 1183 (Me. 1987) (same); AIG Agency, Inc. v. Missouri Gen. Ins. Agency, Inc., 474 S.W.3d
222, 228 (Mo. Ct. App. 2015) (requiring that the defendant “accepted and retained the benefit”);
Leasepartners Corp. v. Robert L. Brooks Trust Dated November 12, 1975, 113 Nev. 747, 755
(Nev. 1997) (requiring acceptance and retention by the defendant of [a] benefit”); R. Zoppo Co.,
Inc. v. City of Manchester, 122 N.H. 1109, 1113 (N.H. 1982) (requiring unjust enrichment
“either through wrongful acts or passive acceptance of a benefit”); Summer Oaks Ltd.
Partnership v. McGinley, 55 P.3d 1100, 1104 (Or. Ct. App. 2003) (requiring “awareness by the
recipient that a benefit has been received”); Parker v. Western Dakota Insurors, Inc., 605
N.W.2d 181, 187 (S.D. 2000) (requiring that defendant “accepts or acquiesces in [a] benefit”);
Concrete Products Co., a Div. of Gibbons & Reed Salt Lake County, 734 P.2d 910, 911 (Utah
1987) (requiring “acceptance or retention by the conferee of the benefit”); Reed v. Zurn, 2010
VT 14, ¶ 11, 187 Vt. 613, 616, 992 A.2d 1061, 1066 (2010) (requiring that “defendant accepted
the benefit”); Veolia Es Special Servs., Inc. v. Techsol Chem. Co., No. CIV. A. 3:07-0153, 2007
WL 4255280, at *9 (S.D.W. Va. Nov. 30, 2007) (requiring “acceptance or retention by the
                                                  8

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 10 of 17 PageID #: 12421
            10. Did Defendants appreciate or know of the benefits from the conduct you found
                was unlawful in Question 1?11
            11. What total damages do you award to the Class?

The foregoing is intended merely as an illustration of the questions implicated by the various

consumer protection laws. Plaintiffs understand that the actual verdict form, and instructions,

will be subject to the supervision and guidance of the Court.

               6.      Court Adjustment of Damages

       Based on the jury’s answers to special verdict form questions, the Court will determine

the jurisdictions as to which liability has been established. In post-trial proceedings, per-state

damages will be allocated proportionally to the populations of the various Indirect Purchaser

Jurisdictions, and reduced as indicated by the verdict form or increased as required by law (in the

case of mandatory double or treble damages). The Court will enter judgment on the final

damages number resulting from that process.


defendant of the benefit”); Staver v. Milwaukee County, 289 Wis.2d 675, 687 (Wis. App. 2006)
(requiring “acceptance and retention by the defendant of the benefit”).
11
   See Duty Free World, Inc. v. Miami Perfume Junction, Inc., 253 So.3d 689, 693 (Fla. Dist. Ct.
App. 2018) (requiring that defendant “voluntarily accepts and retains the conferred benefit”);
Haz-Mat Response, Inc., v. Certified Waste Services Ltd., 259 Kan. 166, 177 (Kan. 1996)
(requiring “an appreciation or knowledge of the benefit by the defendant”); Estate of White, 521
A.2d 1180, 1183 (Me. 1987) (same); AIG Agency, Inc. v. Missouri Gen. Ins. Agency, Inc., 474
S.W.3d 222, 228 (Mo. Ct. App. 2015) (requiring that defendant “appreciated the benefit”);
Leasepartners Corp. v. Robert L. Brooks Trust Dated November 12, 1975, 113 Nev. 747, 755
(Nev. 1997) (requiring “appreciation by the defendant of such benefit”); Duo-Fast Carolinas,
Inc. v. Scott's Hill Hardware & Supply Co., No. 16 CVS 9343, 2018 WL 264607, at *12 (N.C.
Super. Jan. 2, 2018) (requiring “that the other party consciously accepted the benefit”); Summer
Oaks Ltd. Partnership v. McGinley, 55 P.3d 1100, 1104 (Or. Ct. App. 2003) (requiring
“awareness by the recipient that a benefit has been received”); Parker v. Western Dakota
Insurors, Inc., 605 N.W.2d 181, 187 (S.D. 2000) (requiring that defendant “accepts or acquiesces
in that benefit”); Concrete Products Co., a Div. of Gibbons & Reed Salt Lake County, 734 P.2d
910, 911 (Utah 1987) (requiring “an appreciation or knowledge by the conferee of the benefit”);
Veolia Es Special Servs., Inc. v. Techsol Chem. Co., No. CIV. A. 3:07-0153, 2007 WL 4255280,
at *9 (S.D.W. Va. Nov. 30, 2007) (requiring “an appreciation or knowledge by the defendant of
such benefit”); Staver v. Milwaukee County, 289 Wis.2d 675, 687 (Wis. App. 2006) (requiring
“appreciation by the defendant of the benefit”).

                                                  9

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 11 of 17 PageID #: 12422
III.   Details of Trial Management Plan: Version 2

       A bifurcated trial would follow much the same format as a unitary trial, with the

exception of dividing liability and damages into two phases.

       A.      Phase I: Proof of Liability with Common Evidence

       In Phase I, the jury will hear common evidence on core issues that, once proven, will

concurrently establish Defendants’ violation of each state law under which Plaintiffs have

brought their claims.

       Phase I will include:

               1.       Preliminary Instruction to the Jury

       At the commencement of the trial, jurors will be provided with a summary of the key

factual and legal issues that will be at issue during the trial. Manual for Complex Litigation

(Fourth) § 12.432 (2004).

               2.       Opening Statements

       The parties will present opening statements regarding the elements of the violations.

               3.       Presentation of Evidence of Liability

       Plaintiffs will submit proof that Defendants pursued a conspiracy involving deception of

the USP into adopting a standard for the manufacture of generic enoxaparin that allowed

Defendants to use patent infringement litigation to exclude competitors, to the detriment of the

Class. The liability evidence will mirror that discussed above. See supra pp. 3-4. Although

proof of damages would be reserved for the second phase, the jury would need to hear enough

economic evidence in the first phase to conclude that that Defendants’ conduct materially

restrained competition.

               4.       Closing Arguments

       The parties will present closing arguments on liability.

                                                 10

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 12 of 17 PageID #: 12423
                 5.      Final Instructions and Special Verdict Forms

          The jury will be provided with instructions and make factual findings for all of Plaintiffs’

claims by answering questions on special verdict forms. The jury instruction given above,

modeled on the ABA Model Jury Instructions in Civil Antitrust Cases under Section 1 of the

federal Sherman Act (with which all the Indirect Purchaser Jurisdictions require harmonization,

or the interpretation of which they at least consider instructive or persuasive),12 will be the

primary statement of the elements of Plaintiffs’ state antitrust claims.13 As set forth above, the

jury will also receive certain supplemental antitrust instructions and will also be instructed on

any special elements of the various consumer protection and unjust enrichment laws.

          B.     Phase II: Proof of Impact and Damages

          Based on the jury’s answers to the special verdict questions in Phase I, the Court will

determine under which jurisdictions’ laws Plaintiffs have established liability. In Phase II, jurors

will be provided with the liability findings from Phase I. Plaintiffs will then present class-wide

proof of impact and aggregate damages for purchases made in each of the jurisdictions in which

liability was established in Phase I.

          Phase II will include:

                 1.      Opening Statements

          The parties will present opening statements regarding their methodologies for

determining class-wide impact and damages.




12
     ABA, Model Jury Instructions in Civil Antitrust Cases, Instruction No. 11, at 59-61.
13
   E.g., In re Nexium (Esomeprazole) Antitrust Litig., No. 1:12-md-02409-WGY (D. Mass. Oct.
14, 2014), ECF No. 1051 (proposed preliminary jury instructions for phase I of trial on behalf of
all plaintiffs).

                                                   11

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 13 of 17 PageID #: 12424
                2.      Presentation of Evidence Regarding Impact and Aggregate Damages

        Plaintiffs will present documentary evidence and expert analysis establishing class-wide

impact and the amount of class-wide damages.

                3.      Closing Arguments

        The parties will present closing arguments regarding Plaintiffs’ method for demonstrating

impact and for measuring damages.

                4.      Final Instructions and Special Verdict Forms

        The jury will return special verdict forms in which they will provide the aggregate

damages incurred by the Class. In post-trial proceedings Plaintiffs will present a proposed per-

state allocation of the aggregate damages awarded by the jury based on census data. After any

mandatory doubling or trebling, the Court will enter judgment on a final damages number.

IV.     Proposed Trial Schedule

        Under a unitary plan, the Plaintiffs believe that the evidence portion of the case can be

put on in two weeks, with both sides splitting time evenly (assuming standard-length trial days of

5-6 hours on the record per day). Adding in time for openings, closings, jury selection, and jury

instruction and deliberation, Plaintiffs believe the entire trial should take slightly less than 3

weeks in total. The bifurcated plan adds two days to reflect the need for separate instructions

and deliberations and the probably re-calling of witnesses from Phase I. Below Plaintiffs outline

a hypothetical schedule for unitary and bifurcated trials.

        A.      Under Version 1

        January 7, 2020: Jury selection; preliminary instructions to the jury; openings

        January 8, 9, 10, 13, 14, 15, 16, 17, 21, 22: Presentation of evidence (both sides)

        January 23: Closings; jury deliberation



                                                  12

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 14 of 17 PageID #: 12425
       January 24, 27: Jury deliberation; Court determination of where (i.e., in which

       jurisdictions) liability has been established

       B.        Under Version 2

       Phase I

       January 7, 2020: Jury selection; preliminary instructions to the jury; openings

       January 8, 9, 10, 13, 14, 15, 16, 17: Presentation of common evidence of liability (both

       sides)

       January 21: Closings; jury deliberation

       January 22-24: Jury deliberation; Court determination of where (i.e., in which

       jurisdictions) liability has been established

       Phase II

       January 27, 28: Openings; presentation of evidence regarding impact and damages

       January 29: Closings; jury deliberation

V.     Claims Administration Protocol

       Aggregate damages awarded by the jury (and modified by the Court as appropriate) will

be allocated through an administrative process and the submission of claim forms. The payment

of claims will not involve any issues related to Defendants or their liability, but will instead only

address issues that are internal to the Class.

       After the conclusion of trial proceedings under Version 1, or Phase II under Version 2,

Plaintiffs will submit for Court approval a detailed Claims Administration Protocol. Plaintiffs

anticipate proposing a plan that will pay claims based on a per-normalized-dose basis (i.e.,

accounting for the fact that some shipments have more dosages, and some dosages are larger

than others). The protocol will call for Class members to submit information to verify their

Enoxaparin (including Lovenox) purchases during the damages period. Uninsured consumers

                                                 13

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 15 of 17 PageID #: 12426
will submit proof of their purchases, whether by affidavit or documentation. Third-party payors

will submit claims data showing their reimbursements for purchases made by their members.

Hospitals will submit acquisition data showing their purchases.

        Plaintiffs may recommend the appointment of a special master charged with reviewing

the forms and information submitted by Class members and resolving any claims issues. For

example, a Special Master may need to review alternative proof to adjudicate a claim if a Class

member’s purchase or reimbursement data has been lost due to the passage of time. Plaintiffs’

protocol will also include whatever reporting on claims volume and payments that the Court

desires to see.

VI.     The Court May Modify the Trial Management and Claims Administration Plan If
        Needed

        Plaintiffs will be prepared to address any case management concerns the Court may have

as they arise. To the extent events occur during the course of the litigation or trial that would

require modification of the Trial Management and Claims Administration Plan, the Court may do

so. Plaintiffs also reserve the right to suggest changes to this Trial Management and Claims

Administration Plan in advance of trial, if necessary.

Dated: June 18, 2019                       Respectfully submitted,

                                           /s/ Brendan P. Glackin
                                           Brendan P. Glackin (pro hac vice)
                                           Dean M. Harvey (pro hac vice)
                                           Bruce W. Leppla (pro hac vice)
                                           Katherine L. Benson (pro hac vice)
                                           David T. Rudolph (pro hac vice)
                                           Adam Gitlin (pro hac vice)
                                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                           275 Battery Street, 29th Floor
                                           San Francisco, CA 946111-3339
                                           Telephone: (415) 956-1000
                                           Facsimile: (415) 956-1008



                                                 14

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 16 of 17 PageID #: 12427
                                 Mark P. Chalos (TN State Bar No. 19328)
                                 Andrew R. Kaufman (TN State Bar No. 33864)
                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                 One Nashville Place
                                 150 Fourth Avenue, North, Suite 1650
                                 Nashville, TN 37219-2423
                                 Telephone: (615) 313-9000
                                 Facsimile: (615) 313-9965

                                 Attorneys for Plaintiffs Nashville General and DC 37 and
                                 the Proposed Class

                                 John T. Spragens (TN State Bar No. 31445)
                                 SPRAGENS LAW PLC
                                 1200 16th Ave. S.
                                 Nashville, TN 37212
                                 Telephone: (615) 983-8900
                                 Facsimile: (615) 682-8533

                                 Additional Counsel for Plaintiffs




                                       15

Case 3:15-cv-01100 Document 350-5 Filed 06/18/19 Page 17 of 17 PageID #: 12428
